Citation Nr: 0118446	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome (IBS).

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with small hiatal hernia and 
esophagitis.  

6.  Entitlement to service connection for hemorrhoids.



7.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disability.  

8.  Entitlement to an evaluation in excess of 10 percent for 
post concussive headaches.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976 
and from February 1983 to November 1989.  

The current appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  



The RO denied entitlement to service connection for 
hemorrhoids, GERD with small hiatal hernia and esophagitis, 
and granted entitlement to service connection for gastritis 
as secondary to service-connected cervical spine injury with 
assignment of a 10 percent evaluation effective from July 12, 
1999, date of claim.

The RO also determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for lumbosacral strain, a right shoulder injury, a 
left shoulder injury, and IBS.  

The RO also denied entitlement to an evaluation in excess of 
10 percent for post concussive headaches, and granted 
entitlement to an increased evaluation of 30 percent for a 
cervical spine injury effective July 12, 1999, date of claim.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 2000, a transcript of which has been 
associated with the claims file.

The issues of entitlement to service connection for 
lumbosacral strain on a de novo basis, an evaluation in 
excess of 10 percent for post concussive headaches, and an 
evaluation in excess of 30 percent for a cervical spine 
injury are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Gastritis is well-controlled with medication and is 
productive of no more than small nodular lesions.

2.  The RO denied entitlement to service connection for 
lumbosacral strain, a bilateral shoulder disorder, and IBS 
when it issued a rating decision in April 1990.  While the 
veteran timely filed a notice of disagreement with the above 
denial, he never submitted a substantive appeal.

3.  The evidence submitted since the April 1990 rating 
decision wherein the RO denied entitlement to service 
connection for lumbosacral strain is neither duplicative or 
cumulative, but significant, and it must be considered in 
order to fairly decide the merits of the claim.

4.  The evidence submitted since the April 1990 rating 
decision wherein the RO denied entitlement to service 
connection for a bilateral shoulder disorder and IBS is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issues at hand, and by 
itself or in connection with evidence previously of record is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.

5.  GERD with small hiatal hernia and esophagitis was not 
shown in service.

6.  There is no probative, competent medical evidence of 
record linking the post service reported GERD with small 
hiatal hernia and esophagitis to service.  

7.  Hemorrhoids were not shown in service.

8.  There is no probative, competent medical evidence of 
record linking the post service reported hemorrhoids to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for gastritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C.A. § 5107);  38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7307 (2000).

2.  Evidence received since the April 1990 rating decision 
wherein the RO denied entitlement to service connection for 
lumbosacral strain is new and material, and the veteran's 
claims for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000).

3.  Evidence received since the April 1990 rating decision 
wherein the RO denied entitlement to service connection for a 
bilateral shoulder disorder and IBS is not new and material, 
and the veteran's claims for these benefits are not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.

4.  GERD with small hiatal hernia and esophagitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

5.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the RO notified the veteran of the changes in 
law in a letter dated in May 2001.  Overall, the rating 
decisions of record, statement of the case, supplemental 
statement of the case, and correspondence of record issued by 
the RO has advised in unmistakable terms what is needed to 
substantiate the veteran's claims.  Therefore, the Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law because it has been 
considered by the RO.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

VA has met its duty to assist, as mandated by the VCAA.  VA 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that the duty to assist has been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.


I.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis.

Factual Background

Service medical records show that the September 1989 
separation examination revealed positive hemoccult stool.  
This was believed to be acute and transitory gastritis due to 
nonsteroidal anti-inflammatory medications.  

A February 1990 VA examination concluded in a pertinent 
diagnosis of history of gastritis while on nonsteroidal anti-
inflammatory drugs- resolved since discontinuing medications.  

A video esophagogastroduodenoscopy conducted in May 1999 
revealed reflux esophagitis, superficial antral lesions, and 
normal duodenum.  
An August 1999 VA examination report shows the veteran had 
had intermittent periods of gastroesophageal reflux.  He had 
been placed on Prevacid twice a day with excellent control of 
all symptoms.  There was no dysphagia or other complicating 
factors related to gastritis.  On examination the abdomen was 
described as mildly obese.  Normal bowel tones were heard.  
There were no masses noted.  The diagnosis was gastritis 
secondary to nonsteroidal anti-inflammatory drugs.  

The veteran did not present oral testimony referable to 
gastritis when he appeared before a Hearing Officer at the RO 
in July 2000.  

The veteran submitted employment records that reflect his 
annual leave without pay.  The records totaled 23 hours in 
1997; 199 hours in 1998; and 153 hours in 1999.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2000).


The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis 

The RO has evaluated the veteran's chronic gastritis at the 
10 percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7307 
(2000).  Under this code, chronic hypertrophic gastritis, 
with small nodular lesions and symptoms, warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted in 
cases of multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent evaluation is warranted in cases of 
severe hemorrhages, or large ulcerated or eroded areas.  

In this case, the Board acknowledges that the veteran has 
complained of gastric distress, and video 
esophagogastroduodenoscopy revealed superficial antral 
erosions and normal duodenum.  However, there is no 
indication of multiple small eroded or ulcerated areas, and 
the VA examiner who examined the veteran in August 1999 
stated the disability was being treated with Prevacid with 
excellent control of all symptoms.  In short, the criteria 
for a 30 percent evaluation under Diagnostic Code 7307 have 
not been met.

As the Board noted earlier, the current appeal is from the 
grant of service connection for gastritis and the initial 
assignment of a 10 percent evaluation.  In view of the denial 
of entitlement to an increased evaluation for gastritis, the 
Board finds no basis for assignment of "staged" ratings.  
See Fenderson, supra.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for gastritis, and this claim must be denied.  


In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990)

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but denied the veteran's claim on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Notwithstanding the employment records that reflect the 
veteran's leave without pay, the Board finds that the current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his gastritis.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


II.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for 
lumbosacral strain, bilateral shoulder 
disorders, and IBS.

Factual Background

The evidence which was of record prior to the April 1990 
decision wherein the RO denied entitlement to service 
connection for lumbosacral strain, a bilateral shoulder 
disorder, and IBS is reported in pertinent part below.

Service records show that the veteran sustained multiple 
musculoskeletal contusions due to a MVA.  On several 
occasions he complained of back and shoulder pain.  He was 
diagnosed with a non-displaced clavicle fracture.  Subsequent 
X-rays of the shoulders and lumbar spine were negative.  A 
total body scan was also negative.  A November 1988 periodic 
examination report noted history of upper quad pain 
consistent with IBS.  On his September 1989 separation 
examination a painful shoulder and back was noted.  Also 
noted was a decrease in the range of motion of the lumbar 
spine.  

During his February 1990 VA examination there were no 
reported complaints relative to the shoulders, back, or 
abdomen.  The diagnoses were status post fracture, left 
clavicle-healed with no sequelae or residual, history of 
lumbosacral strain, now resolved, status post right shoulder 
-improved and resolved completely with no residual, and 
insufficient clinical evidence to establish a diagnosis of 
IBS.  

Evidence submitted since the April 1990 rating decision 
wherein the RO denied entitlement to service connection for 
lumbosacral strain, a bilateral shoulder disorder, and IBS is 
reported in pertinent part below.  

Associated with the claims file are VA clinical records dated 
from October 1990 to April 1993.  These records show that the 
veteran was seen with various complaints to include low back 
pain.  

Associated with the claims file are private medical records 
dated from 1995 to 2000 that show the veteran was seen with 
various complaints to include low back pain.  The diagnoses 
were chronic low back syndrome, low back pain with 
cephalalgia, and lumbar facet arthropathy and facet syndrome.  

During the August 1999 VA examination there was recorded 
intermittent low back pain that radiated into the buttocks 
since 1996.  Stiffness from the neck radiated toward the 
shoulders with no involvement of the shoulder joints.  
Intermittent abdominal bloating, cramps, and loose stools had 
been present; however, when dairy products were eliminate the 
symptoms would abate.  The diagnoses were lumbosacral strain, 
bilateral shoulder discomfort with no evidence of bilateral 
shoulder abnormality, and insufficient evidence to establish 
a diagnosis of IBS.  

During his July 2000 personal hearing at the RO the veteran 
testified that he experienced constant low back pain daily.  
He used muscle relaxers and a Tens Unit for treatment.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.


An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20. 200, 20.302 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).


"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).


A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  

"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end." Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).


This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Analysis 

Lumbosacral strain

The veteran seeks to reopen his claim of service connection 
for lumbosacral strain, which the RO finally denied in April 
1990.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
hearing testimony, a VA examination report, VA and private 
medical records.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for lumbosacral strain.  A VA examination report 
and private medical records associated with the claims file 
subsequent to the April 1990 rating decision include 
diagnoses of low back pain with cephalalgia, lumbar facet 
arthropathy and facet syndrome, and lumbosacral strain.  

The veteran's claim was denied in April 1990 because there 
was no current evidence of lumbosacral strain at the time of 
the rating decision.  The VA examination report and private 
medical records provide competent evidence that the veteran 
currently has lumbosacral strain as well as additional 
variously diagnosed lumbar spine disorders.  This evidence is 
both new and material to the veteran's claim.

The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.   Accordingly, the veteran's 
claim is reopened.  

The Board, having found that new and material evidence has 
been submitted to reopen the appellant's claim of entitlement 
to service connection for lumbosacral strain, the claim is 
reopened.  

However, before the Board can decide the case on the merits, 
additional development is necessary.  The issue of 
entitlement to service connection for lumbosacral strain on a 
de novo basis is addressed in the remand portion of the 
decision.

Bilateral shoulder disorders and IBS

The veteran seeks to reopen his claims of service connection 
for a bilateral shoulder disorder and IBS, which the RO 
finally denied in April 1990.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2000).

The evidence at the time of the April 1990 decision shows in 
essence that no bilateral shoulder disorder was shown by the 
evidence of record.  IBS was also not shown at the time of 
the rating decision. 

Evidence has been submitted which was not in the record at 
the time of the April 1990 determination.  This evidence 
consists of hearing testimony, A VA examination report, and 
VA and private medical records.  This evidence is new to the 
extent that it was not previously in the record prior to the 
April 1990 denial.  In the instant case, the Board finds that 
new and material evidence has not been submitted to reopen 
claims of service connection for a bilateral shoulder 
disorder and IBS.  38 C.F.R. § 3.156(a).

The testimony provided by the veteran at his personal 
hearings was not pertinent to the issues at hand.  Thus, such 
evidence is clearly not material. 


The VA examination report as well as VA and private medical 
records obtained by the RO are not new and material.  This 
medical evidence specifically ruled out the presence of a 
disorder of either shoulder or IBS.  Therefore, the Board 
finds that this evidence is not new and material to reopen 
the claims as it does not bear directly and substantially 
upon the specific matters under consideration, and by itself 
or in combination with the other evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. See 38 C.F.R. § 
3.156(a)..  See 38 C.F.R. § 3.156(a).

The medical evidentiary record has not changed since the 
prior denial.  A bilateral shoulder disorder and IBS are 
still not shown by the evidence of record.

As new and material evidence has not been submitted to reopen 
the appellant's claims of entitlement to service connection 
for a bilateral shoulder disorder and IBS, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see 
Ivey, 2 Vet. App. at 322.


III.  Service connection for GERD with small hiatal hernia 
and esophagitis.

Factual Background 

Service medical records are silent for complaints, treatment, 
or diagnosis of GERD with small hiatal hernia or esophagitis.  
The records show that the veteran underwent an inguinal 
hernia repair in 1977 with an uneventful recovery and no 
recurrence.  

Associated with the claims file are private medical records 
dated in 1996 and 1999.  In April 1996 the veteran complained 
of heartburn and the records reflect that he was on Pepcid 
for gastrointestinal symptoms.  

In April 1999 he reported trauma to the abdomen due to being 
thrown from a truck with resultant heartburn and epigastric 
pain.  The diagnosis was GERD and heartburn not controlled 
with prescribed medication.  A May 1999 video 
esophagogastroduodenoscopy revealed hiatus hernia and reflux 
esophagitis.  

During his August 1999 VA examination he stated that he 
experienced intermittent periods of gastroesophageal reflux.  
The diagnosis was GERD.  The examiner stated that such was 
not related to the non-steroid anti-inflammatory drugs or 
service-connected disability.  

Testimony provided at the July 2000 hearing before a Hearing 
Officer at the RO was nonpertinent to the claim of service 
connection for GERD with hiatal hernia and esophagitis.

Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.

In the instant case, the record does reveal a diagnosis of 
GERD with small hiatal hernia and esophagitis.  However, the 
veteran has failed to provide medical evidence of a nexus 
between this disability and service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's 
current GERD with small hiatal hernia and esophagitis to 
service.  Hickson, supra.

In addition, there is no medical evidence of a relationship 
between the veteran's current GERD with small hiatal hernia 
and esophagitis and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  

In this regard, the Board notes that the veteran, while 
claiming that this disorder is related to service, has never 
claimed that he was actually treated for the condition in 
service.  Notably, the veteran is service-connected for 
gastritis.  

The veteran's own opinions and statements linking GERD with 
small hiatal hernia and esophagitis to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's GERD with small hiatal hernia and esophagitis are 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8Vet. 
App. 522(1996); Robinette v. Brown, 8 Vet. App. 69. 77-78 
(1995); McKnight v. Gober, 131 F3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for GERD with small hiatal 
hernia and esophagitis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


IV.  Service connection for hemorrhoids

Factual Background 

Service medical records are silent for complaints, treatment, 
or diagnosis of hemorrhoids.  

Associated with the claims file are VA clinical records dated 
in 1991 that show the veteran reported a history of rectal 
bleeding.  A colonoscopy revealed internal hemorrhoids.  

Associated with the claims file are private medical records 
dated in 1999 that show the veteran underwent a total 
colonoscopy due to rectal bleeding.  The diagnosis was 
internal and external hemorrhoids.  

During his August 1999 VA examination, the veteran stated 
that he had experienced intermittent rectal bleeding.  The 
diagnosis was rectal bleeding, hemorrhoidal.  

Testimony provided at the July 2000 hearing before a Hearing 
Officer at the RO was nonpertinent to the issue of service 
connection for hemorrhoids.

Analysis

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for 
hemorrhoids.

In the instant case, the veteran has adequately provided 
evidence that he is suffering from a current disability 
insofar as the medical evidence of record sufficiently 
establishes a diagnosis of hemorrhoids; however he has failed 
to provide medical evidence of a nexus between hemorrhoids 
and service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported hemorrhoids to service.  Hickson, supra.

While the veteran claims that this condition is related to 
service, he never stated that he was actually treated for the 
condition in service, and service medical records show no 
evidence of, muchless treatment for hemorrhoids.  

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the post 
service diagnosed hemorrhoids and service.  

The veteran's own opinions and statements linking hemorrhoids 
to service are not competent evidence in this case.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hemorrhoids are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8Vet. 
App. 522(1996); Robinette v. Brown, 8 Vet. App. 69. 77-78 
(1995); McKnight v. Gober, 131 F3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hemorrhoids.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastritis is denied.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, the appeal is granted to this extent.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right shoulder disorder, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left shoulder disorder, the appeal is denied

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
IBS, the appeal is denied

Entitlement to service connection for GERD with small hiatal 
hernia and esophagitis is denied.  

Entitlement to service connection for hemorrhoids is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As noted above, the Board reopened the veteran's claim of 
entitlement to service connection for lumbosacral strain, and 
that the issue of service connection therefor on a de novo 
basis is addressed in this remand portion of the decision.


The service medical records show that the veteran was seen on 
several occasions with complaints of low back pain secondary 
to a MVA.  The post service medical records show a current 
diagnosis of a variously diagnosed back disorder to include 
lumbosacral strain.  

The Board finds that an examination is necessary in order to 
determine whether any of the variously diagnosed low back 
disorders is/are related the veteran's periods of service.  

The Board notes that the veteran is formally service-
connected for residuals of a cervical spine injury; however, 
specialized testing has revealed a variety of cervical spine 
disorders for which a determination has not been made as to 
whether they are also part and parcel of the residuals of the 
original service reported MVA.  

In this regard, the veteran has been diagnosed with spinal 
stenosis, uncal vertebral osteophytes, some deformity of the 
spinal cord, degenerative disc disease, etc.  The Board is of 
the opinion that comprehensive orthopedic and neurological 
examinations of the veteran with competent medical opinions 
addressing the nature and extent of cervical spine injury 
residuals.

During his personal hearing before the hearing officer at the 
RO, the veteran stated that had been experiencing additional 
symptomatology contemporaneous with headaches.  

It is well to note that the most recent examination only 
recorded the veteran's history and a formal examination was 
not conducted.  A contemporaneous comprehensive special 
neurological examination would materially assist in the 
adjudication of his appeal. 

Accordingly, this case is REMANDED for the following:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his cervical and lumbar 
spine symptomatology and headaches.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
available medical specialist including on 
a fee basis if necessary for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any lumbar 
spine disorder(s) which may be present, 
all disorders related to the cervical 
spine injury and the extent of residual 
severity, and the extent of severity of 
post concussive headaches.

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124, 
(2000), and a separate copy of this 
remand must be made available to and be 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

With respect to the veteran's post 
concussive headaches, the examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including a complete history of 
frequency, and nature and extent of 
severity of headache symptomatology.

The examiners must address the following 
medical issues:

(a) Does the veteran have a lumbar spine 
disorder(s), and if so, what is it/are 
they?



(b) Is it at least as likely as not that 
any lumbar spine disorder(s) found on 
examination is/are related to any 
incident of service, and if pre-existing 
service, was/were aggravated thereby?

(c) How many of the documented cervical 
spine disorders can be associated with 
traumatic injury sustained in a MVA in 
service?

(d) Do the cervical spine injury 
residuals involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(e) Do the cervical spine injury 
residuals cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiners should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation? If the 
severity of these manifestations cannot 
be quantified, the examiners must so 
state.

(f) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the cervical 
and lumbar disabilities, or the presence 
or absence of any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the cervical spine 
injury residuals.



(g) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the cervical spine injury 
residuals, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected cervical spine injury 
residuals.  If the functional impairment 
created by the nonservice-connected 
problems cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for lumbosacral strain on a de 
novo basis and readjudicate the claim of 
entitlement to increased evaluations for 
post-concussive headaches and cervical 
spine injury residuals.  With respect to 
the claims for increased evaluations, the 
RO should document its consideration of 
the applicability of 38 C.F.R. § 
3.321(b)(1) (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims. 38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



